           Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 1 of 19




Ryan J. Schriever (Bar No. 10816)
SCHRIEVER LAW FIRM
51 East 800 North
Spanish Fork, UT 84660
Telephone: (801) 574-0883
Fax: (801) 515-8686
ryan@schrieverlaw.com
Attorneys for Martin Crowson


                   IN THE UNITED STATES DISTRICT COURT FOR

                      THE STATE OF UTAH, CENTRAL DIVISION


 MARTIN CROWSON,                                 MEMORANDUM IN OPPOSITION TO
                                                 DEFENDANT JUDD LAROWE'S
                  Plaintiff,                     MOTION FOR SUMMARY JUDGMENT
                                                 and JOINDER IN WASHINGTON
 vs.                                             COUNTY DEFENDANTS’ MOTION FOR
                                                 SUMMARY JUDGMENT AND
 JUDD LAROWE, et al.,                            MEMORANDUM IN SUPPORT

                  Defendants.                    Case No. 2:15-CV-880-RJS

                                                 Judge Tena Campbell



       Plaintiff, Martin Crowson, by and through counsel, submits this Memorandum in

Opposition to Defendant Judd Larowe's Motion for Summary Judgment and Joinder in

Washington County Defendants’ Motion for Summary Judgment and Memorandum in

Support.

                                INTRODUCTORY STATEMENT

       The issue before the Court is whether the only prison doctor who was contracted

to provide medical services to inmates at Purgatory Jail was deliberately indifferent to the

medical needs of an inmate suffering from metabolic encephalopathy. That inmate,

                                             1
         Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 2 of 19




Plaintiff Martin Crowson, was isolated in a medical observation cell for over a week

without any diagnosis despite suffering from metabolic encephalopathy that left him

unable to communicate or understand what has happening.

      Dr. LaRowe never saw Crowson during that entire week, nor did he send a

physician’s assistant to the jail. Dr. LaRowe’s involvement was limited to three brief

telephone calls over a seven-day period during which he ordered a blood panel that was

never completed and during which he prescribed Ativan for drug or alcohol withdrawals

that were never diagnosed. Dr. LaRowe did not follow-up to have the blood panel

completed, and he never obtained the information he needed to properly diagnose or

treat Crowson.

      On several days, Crowson did not receive any medical observation at all. Dr.

LaRowe’s repeated failures to assure access to adequate medical care caused Crowson

to languish incoherently in an isolated observation cell for seven-days without proper

medical treatment. Without a diagnosis, and without sufficient information to make a

diagnosis, Dr. LaRowe took no meaningful action to provide Crowson treatment that

would have helped his condition.

      Dr. LaRowe has argued that, even if he was negligent, he was not deliberately

indifferent. However, the Court should reject that self-serving argument and deny Dr.

LaRowe’s motion. The facts of this case are sufficiently egregious that the issue of

whether Dr. LaRowe’s conduct crossed the line from mere negligence to deliberate

indifference can not be decided as a matter of law.




                                           2
         Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 3 of 19




        RESPONSE TO DR. LAROWE’S STATEMENT OF MATERIAL FACTS

      Plaintiff Martin Crowson hereby incorporates his responses to the material facts

set forth in the Washington County Defendants’ Motion for Summary Judgment and

Memorandum in Support as if set forth fully herein.

      Statement of Fact No. 1: On June 28, 2014, Dr. LaRowe received a phone call

from Defendant Michael (“Mike”) Johnson, who reported Mr. Cowson ‘was having some

difficulties, as far as confusion, and the vital signs were not very revealing. They were

pretty reasonable at the time. And I remember—what I remember independently is that

we ordered some blood work, a chest x-ray. I just wanted to get a better feel for what was

going on, because his case was not clear-cut.’

      DISPUTE: Dr. LaRowe’s concession that Crowson’s “case was not clear-cut” is

evidence that Dr. LaRowe knew Crowson had a serious medical need. Crowson’s “vital

signs were not very revealing,” and his condition is one that warranted further evaluation

and diagnosis. Unfortunately, Dr. LaRowe was indifferent to that need over a period of

several days.

      Dr. LaRowe has attempted to limit the time of his involvement by asserting that he

first learned of Crowson’s condition on June 28, 2014, but that was not the start of

Crowson’s stint in medical observation. In reality, June 28, 2014 was the fourth day

Crowson was in the medical observation cell. On June 25, 2014, Crowson was placed in

medical observation because he was “noted to be dazed and confused while serving

breakfast, pt has been incarcerated x2 wks . . .” (Bates No. 501.) No one from medical

saw Crowson on June 26 or 27, 2014. See id. Nurse Johnson came back on shift on

June 28, 2014, but did not see Crowson until 2:07 PM. Id. At that time, Johnson noted
                                            3
         Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 4 of 19




Crowson “continues to appear confused, disoriented, one word answers to questions, bp

elevated @ this time, reported to md.” Id.

       Despite Johnson’s recorded observation that Crowson “continue[d]” to display the

same symptoms that Johnson observed on June 25, Dr. Larowe testified that when he

learned of Crowson’s condition on June 28, 2014, he was not aware that Crowson had

already been in medical observation for four days. (Larowe Dep at 44.) Dr. LaRowe’s

recollection of his knowledge at that time, however, is disputed. The reasonable inference

to be drawn from the medical record is that Johnson conveyed to Dr. LaRowe that

Crowson was “continuing” to display symptoms. From that information, Dr. LaRowe

should have known that Crowson’s symptoms were not new and that there was a serious

underlying issue to address.

       Dr. LaRowe’s failure to find out how long Crowson had been suffering with these

symptoms is evidence of his deliberate indifference. He has implied that Johnson did not

accurately convey complete information, but Dr. LaRowe was ultimately responsible for

Crowson’s medical care and his failure to verify underlying facts is evidence of deliberate

indifference.

       This statement of fact is also disputed as to Dr. LaRowe’s statement that Crowson

was “having some difficulties, as far as confusion . . .” Dr. LaRowe’s word choice

intentionally downplays Crowson’s condition at the time and is further evidence that he

continues to be deliberately indifferent toward Crowson’s serious medical needs. On

June 25, 2014, Crowson was “noted to be dazed and confused while serving breakfast,

pt has been incarcerated x2 wks . . .” (Medical Records, Washington County’s Exhibit

No. 4, Bates No. 501.) On that same day, a correctional officer recorded:
                                             4
         Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 5 of 19




       Inmate Crowson appeared to be in an unusual state of confusion and was
       slow to respond to my commands. When Inmate Crowson was instructed
       to dress, he put his underwear on after he had his pants on. I instructed
       Inmate Crowson to redress himself by putting the underwear on and then
       his pants over them. He seemed to be confused and removed the
       underwear but did not put them on.

(Exhibit 6 to Opposition Washington County’s MSJ, Bates No. 521.)

       On June 28, 2014, the medical records note that Crowson “continues to appear

confused, disoriented, one word answers to questions . . .”               (Medical Records,

Washington County’s Exhibit No. 4, Bates No. 501.) Later that same day, at 4:24 PM,

the note states “when directed to breathe deeply pt states ‘ok’ but non-compliant with

taking any deep breaths.” (Bates No. 501.) The medical records show that Crowson was

experiencing more than “some difficulties, as far as confusion.” Crowson could not even

follow the simple instruction to take a deep breath.

       Statement of Fact No. 2: The blood work Dr. LaRowe ordered was ‘a CBC, which

is a complete blood count. And a comprehensive metabolic panel, and that looks at a

variety of items. It can give you an idea about whether or not the patient might be acidotic

or septic. It can give you an idea about kidney function, liver function, electrolytes, fasting

blood sugar. So it’s quite valuable in assessment.’

       DISPUTE: The irony of this statement of fact is that Dr. LaRowe clearly understood

the importance of the CBC for potentially diagnosing Crowson. In his own words, “it’s

quite valuable in assessment.” And yet, Dr. LaRowe did nothing to make sure that

Crowson obtained the CBC after Johnson failed to draw Crowson’s blood. Johnson

testified that “I wasn’t able to get any vein penetration because of the scarring on his

veins.” (Johnson Dep at 116.) The CorEMR record states that the “cbc/cmp attempted

                                              5
         Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 6 of 19




without success, severe scarring and pt not willing to hold still.” (Bates 501.) There is a

dispute about whether any scarring prevented Johnson from drawing blood because

Crowson does not have scarring on his arms, and because Crowson has had blood drawn

from his arms multiple times at the Draper prison after his incarceration at Purgatory Jail.

(Crowson Declaration ¶¶ 2, 4; accord Crowson Dep at 80-81.) However, the fact remains

that Dr. LaRowe did nothing to follow-up on the results of the CBC or to ensure that

Crowson received a CBC.

       Even if Crowson’s condition had made it difficult to draw blood, Dr. Larowe could

have sent Crowson to the hospital. Nurse Borrowman testified that when he was unable

to draw blood from an inmate he “would always send them to the hospital because they’ve

got Doppler ultrasound that they can find veins. So even there I wouldn’t say that we

were limited because we have an ER that was always available to us.” (Borrowman Dep

at 31.) The facts show that Dr. LaRowe understood the significance of the test he

ordered, but simply did nothing about it when Nurse Johnson failed to perform the test.

       Statement of Fact No. 3: Dr. LaRowe ordered the CBC as a general evaluation

and diagnostic tool, ‘because of the patient’s vague complaints’ and in hopes of getting

‘some clue as to where to go next.’

       DISPUTE: Please see the response to Statement of Fact No. 2. In addition, it is

important to note that Dr. LaRowe ordered the CBC to get “some clue as to where to go

next.” Without that test, or any sort of equivalent testing, Dr. LaRowe did not have a clue

as to where to go next, and he was deliberately indifferent to the serious need to get some

clues. As previously stated, Crowson went seven days without a diagnosis before he was


                                             6
           Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 7 of 19




sent to the hospital. Dr. LaRowe’s inaction for that length of time is significant evidence

of his deliberate indifference.

       Statement of Fact No. 4: Dr. LaRowe testified that blood work is one diagnostic

tool available to diagnose metabolic encephalopathy by showing ‘[i]f the acid base

balance is out of the norm.’

       DISPUTE: Please see the responses to Statements of Fact two and three.

       Statement of Fact No. 5: Dr. LaRowe also ordered a chest x-ray to rule out a

potential ‘lower respiratory infection that might explain a lot of the symptoms that he was

having.’

       DISPUTE: The chest x-ray was returned normal. With that information, Dr.

LaRowe should have sought additional medical evidence in an effort to make a diagnosis,

but he did not.

       Statement of Fact No. 6: On June 29, 2014, Mike Johnson called Dr. LaRowe a

second time to report that Mr. Cowson had an elevated heart rate. Dr. LaRowe prescribed

Ativan to treat his symptoms of agitation at that time.

           DISPUTE: The plaintiff disputes the assertion he was having symptoms of

agitation. Dr. LaRowe has asserted he prescribed Ativan for agitation, but there is no

documented evidence of agitation. According to Dr. LaRowe, agitation

       can be a variety of findings. Anywhere from being violent and aggressive
       to not knowing where you’re at, what you’re doing, not having a recollection
       of things that have occurred. You know, the classic seeing spiders on the
       wall sort of thing. Patients can be terribly uncooperative during these times.

(LaRowe Dep at 46-47.)            According to Meriam-Webster, the medical definition of

“agitation” is “a state of excessive psychomotor activity accompanied by increased

                                               7
          Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 8 of 19




tension       and       irritability.”        (available     at      https://www.merriam-

webster.com/dictionary/agitation (last visited November 2, 2018).)

      There is nothing in the record to indicate Crowson was demonstrating excessive

psychomotor activity or increased tension and irritability.       (See Medical Records,

Washington County’s Exhibit No. 4, Bates No. 501.) To the contrary, Crowson was

demonstrating decreased psychomotor activity with no evidence of increased tension or

irritability. Dr. LaRowe’s continued indifference to Crowson’s actual symptoms helps

explain why Crowson went undiagnosed and untreated for a week in Purgatory Jail.

      Statement of Fact No. 7: Dr. LaRowe testified that ‘[i]t sounded like [Mr. Cowson]

was having symptoms that would be consistent with withdrawal,’ and that Ativan is

appropriately used to treat agitation associated with substance withdrawal.

      DISPUTE:        There are two genuinely disputed material facts in this statement.

First, Crowson was not having symptoms that would be consistent with withdrawal. And

second, Crowson was not demonstrating agitation as stated in response to Statement of

Fact number six.

          The medical records are inconsistent with alcohol or drug withdrawal. By the time

Nurse Johnson noted delirium tremens, it was too late for Crowson to have been

experiencing withdrawal symptoms. The medical note from June 29, 2014 is the first and

only note that mentions delirium tremens. It states, “0730 – pt hr elevated @140, noted

dt’s [delirium tremens] occurring, staffed pt status with MD, to:Ativan 2gm IM now then

start on Librium protocol, cont to monitor pt closely, pt tolerated IM injection well.”

(Medical Records, Washington County’s Exhibit No. 4, Bates No 501.)


                                             8
         Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 9 of 19




        People experiencing alcohol withdrawal usually begin experiencing symptoms no

later than 72 hours after cessation of alcohol. (Larowe Dep at 30.) Crowson had been in

medical observation since July 25, 2018, at least 96 hours before anyone suggested

Crowson may have been experiencing withdrawal symptoms. Prior to that, he had been

in solitary confinement for eight days, with access only to prison guards. (Lyman Dep at

34-36.) In other words, there was no opportunity for Crowson to have been exposed to

any alcohol or drugs within the time period necessary for Crowson to have been

withdrawing.

        In addition, the symptoms contained in the medical records are not consistent

with withdrawal or delirium tremens.      The symptoms of alcohol withdrawal include

confusion, hypertension, diaphoresis (profuse sweating), tachypnea (rapid respiratory

rate), and tachycardia (rapid pulse rate) and delirium tremens. (LaRowe Dep at 28.)

According to Dr. LaRowe, “typical symptoms” of delirium tremens include “[v]isual

hallucinations, auditory hallucinations . . . odd tactile sensation, confusion, agitation.”

(Larowe Dep at 30-31.)

        On June 29, 2014, the symptoms noted by Nurse Johnson were a heart rate of

140 beats per minute and “dts.” There was no mention of diaphoresis, tachycardia,

hypertension, visual hallucinations, auditory hallucinations, odd tactile sensation or

agitation. At the time of his deposition, Nurse Johnson did not have a specific memory of

Crowson having delirium tremens, but he speculated Crowson was “probably shaking.”

(Johnson Dep at 95, 101-102.)




                                            9
        Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 10 of 19




      Statement of Fact No. 8: Dr. LaRowe also testified that one course of treatment

for a diagnosis of metabolic encephalopathy is to treat for agitation. Dr. LaRowe testified

he has used Ativan for such treatments in hospital settings.

      DISPUTE: Please see the Response to Statement of Fact number six. Crowson

did not demonstrate symptoms of agitation.

      Statement of Fact No. 9: Dr. LaRowe also testified about a call he received on

July 1, 2014 from Ryan Borrowman: at that time, the vital signs had changed. They had

gone outside of the normal range. I believe most specifically the pulse rate had risen. And

at that point, you know, I elected to have him transported to an emergency room.’

      DISPUTE: There is nothing in the record to indicate that Crowson’s “vital signs

had changed” or that they “had gone outside of the normal range.” (See Medical Records,

Washington County’s Exhibit No. 4, Bates No. 501.) The note from July 1, 2014 is silent

as to Crowson’s vitals signs. Furthermore, the medical records contain no information at

all about Crowson’s condition on June 30, 2014 and it does not appear Dr. LaRowe made

any effort to find out how Crowson was doing on that day. See id.

                  STATEMENT OF ADDITIONAL MATERIAL FACTS

      1.        Dr. LaRowe did not visit Purgatory Jail at any time that Crowson was

incarcerated in the medical cell. (Larowe Dep at 25-26.)

      2.        Dr. Larowe had a nurse practitioner that he could have sent in his place.

(Johnson Dep at 15.)

      3.        Aside from answering a telephone call from Johnson, Dr. Larowe did

nothing to follow up on Crowson’s condition except to expect that the nurses would be


                                            10
        Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 11 of 19




checking on him one time per shift. (See Larowe Dep at 38-39.) In a hospital situation,

by contrast, a doctor will “round on them daily. That’s a minimum.” (Larowe Dep at 40.)

      4.       Dr. Larowe, however, readily conceded that inmates in Purgatory Jail do

not receive the same standard of care as a patient in a hospital. (Larowe Dep at 40.)

      9.       Upon reviewing Crowson’s medical records, and with the benefit of

hindsight, Dr. Larowe opined that Crowson was suffering from metabolic encephalopathy,

not alcohol withdrawal. (Larowe Dep at 34.)

      10.      The treatment for metabolic encephalopathy is to treat the patient’s

agitation and to administer neomycin or lactulose to reduce ammonia levels. (Larowe

Dep at 34.)

      11.      Treatment for metabolic encephalopathy should begin as soon as the

symptoms appear. (Larowe Dep at 35.)

      12.      Brain injuries are serious medical conditions. (Johnson Dep. at 40.)

      13.      Dr. Larowe has not provided training to Purgatory Jail medical staff about

how to determine whether there has been a brain injury. (Johnson Dep at 62; Borrowman

Dep at 10.)

                                          ARGUMENT

      The right secured for prisoners under the Eighth Amendment is access to medical

care. In the Supreme Court's words,

      elementary principles establish the government's obligation to provide
      medical care to those whom it is punishing by incarceration. An inmate must
      rely on prison authorities to treat his medical needs; if the authorities fail to
      do so, those needs will not be met. In the worst cases, such a failure may
      actually produce physical torture or a lingering death, the evils of most
      immediate concern to the drafters of the [Eighth] Amendment.

                                            11
        Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 12 of 19




Estelle v. Gamble, 429 U.S. 97, 103 (1976) (citation omitted).

I.    STANDARD FOR SUMMARY JUDGMENT

       Before the Court may grant a motion for summary judgment, it must find that there

is no genuine dispute as to any material fact and the moving party is entitled to judgment

as a matter of law. Fed.R.Civ.P. 56(a). The moving party bears the initial burden of

specifying the basis for its motion and of identifying that portion of the record which

demonstrates the absence of a genuine issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). Once the moving party satisfies this burden, the non-moving

party thereafter must produce specific facts demonstrating a genuine issue of fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       Although the Court must review the evidence in the light most favorable to the non-

moving party, the non-moving party is required to do more than simply show there is some

"metaphysical doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). The rule requires the non-moving party to present

specific facts showing that a genuine factual issue exists by "citing to particular parts of

materials in the record" or by "showing that the materials cited do not establish the

absence... of a genuine dispute[.]" Fed.R.Civ.P. 56(c)(1).

II.   ARGUMENTS INCORPORATED BY REFERENCE

       In response to Dr. LaRowe’s arguments in sections (I)(A), (II) and (III), the plaintiff

adopts and incorporates by reference the factual and legal arguments found in his

Memorandum in Opposition to the Washington County Defendants’ Motion for Summary

Judgment in addition to the arguments and factual assertions stated herein.


                                             12
        Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 13 of 19




       The plaintiff also incorporates the facts asserted and the legal arguments he made

in opposition to the Washington County Defendants’ Motion for Summary Judgment as it

relates to the performance of the gatekeeper function and the lack of training and policies.

III. THERE ARE GENUINE ISSUES OF MATERIAL FACT AS TO WHETHER DR.
LAROWE’S ACTIONS AND INACTIONS SHOWED DELIBERATE INDIFFERENCE

       Dr. LaRowe owed Martin Crowson a duty to provide him access to adequate

medical care. A prison official's burden on summary judgment is to show that there are

not disputed issues of material facts and that the office did not demonstrate deliberate

indifference to the “inmate's serious medical needs” in “violation of the Eighth

Amendment's prohibition against cruel and unusual punishment.” See Estelle v. Gamble,

429 U.S. 97, 104 (1976). “The test for constitutional liability of prison officials involves

both an objective and a subjective component.” Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000).

       The subjective prong of the deliberate indifference test requires the plaintiff to

present evidence of the prison official's culpable state of mind. Mata v. Saiz, 427 F.3d

745, (Cir. 2005). The subjective component is satisfied if the official "knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm

exists, and [s]he must also draw the inference." Id. A prison medical professional who

serves "solely . . . as a gatekeeper for other medical personnel capable of treating the

condition" may be held liable under the deliberate indifference standard if she "delays or

refuses to fulfill that gatekeeper role." Id. (quoting Sealock, 218 F.3d at 1211; see also

Estelle, 429 U.S. at 104-105 (deliberate indifference is manifested by prison personnel

                                            13
         Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 14 of 19




"in intentionally denying or delaying access to medical care"). “Deliberate indifference

does not require a finding of express intent to harm.” Mitchell v. Maynard, 80 F.3d 1433,

1442 (10th Cir. 2012). The deliberate indifference standard lies "somewhere between

the poles of negligence at one end and purpose or knowledge at the other." Farmer, 511

U.S. at 836. “An official ‘would not escape liability if the evidence showed that he merely

refused to verify underlying facts that he strongly suspected to be true, or declined to

confirm inferences of risk that he strongly suspected to exist.’” Mata, 427 F.3d 745

(quoting Farmer, 511 U.S. at 843 n.8.)

       It is difficult for a prison official to prevail on the question of whether there was a

substantial risk because “substantial risk is a question subject to demonstration in the

usual ways, including inference from circumstantial evidence, and a factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the risk

was obvious.” Mata, 427 F.3d 745. “[I]f a risk obvious so that a reasonable man would

realize it, we might well infer that the defendant did in fact realize it.” Id.

       Dr. LaRowe has argued that he is not liable because his conduct was, at most,

negligent. However, a prison doctor who consistently neglects the care of an inmate and

repeatedly fails to verify underlying facts crosses the line from negligence to deliberate

indifference. A reasonable jury could hear the facts of this case and decide that Dr.

LaRowe was deliberately indifferent.         For that reason, the Court should deny Dr.

LaRowe’s Motion for Summary Judgment.

       Dr. LaRowe contends that he was not deliberately indifferent because “Crowson

exhibited nonspecific---or vague---symptoms, which could have characterized any

number of diagnoses . . .” (LaRowe Motion at 7-8.) Because Crowson’s symptoms were
                                               14
        Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 15 of 19




“not ‘clear cut,’” Dr. LaRowe has asserted he should escape liability. The Court should

reject that argument. Crowson’s symptoms were “not clear cut” because Dr. LaRowe did

not care enough to find out what Crowson’s actual symptoms were. Dr. LaRowe was

derelict in his duties to evaluate, assess and diagnose Crowson. Dr. LaRowe’s inaction

lasted several days and resulted in the delay and prolongation of Crowson’s suffering.

      Dr. LaRowe has essentially argued that he should escape liability because he did

not do nothing. In his motion, Dr. LaRowe pointed out that he “ordered an x-ray to rule

out a lower respiratory infection,” “ordered a CBC, a valuable diagnostic tool to determine

a variety of potential issues,” and he “ordered the administration of Ativan to treat Mr.

Crowson’s symptoms of agitation.” Id. at 8.

      However, those token actions do not change the fact that Dr. LaRowe did not verify

underlying facts, did not perform his gatekeeper role, and his consistent indifference

resulted in a delay of several days before Crowson was sent to the hospital to receive

care. Dr. LaRowe’s arguments ignore the fact that he: (1) did not visit Purgatory Jail or

see Crowson at all during the period of June 25, 2014 to July 1, 2014; (2) did not send

his physician’s assistant to Purgatory Jail to examine Crowson; (3) did not obtain any

information about Crowson’s status on June 25, June 26, June 27 or June 30, 2014; (4)

did not follow-up to ensure that Crowson’s blood was drawn for the CBC, which would

have been a “valuable diagnostic tool;” (5) did not obtain sufficient information to make a

diagnosis at any time during Crowson’s incapacitation; (6) failed to verify information

regarding Crowson symptoms that were necessary to make a proper diagnosis; (7) falsely

assumed that Crowson was experiencing withdrawal symptoms without knowing

sufficient facts to determine whether that was even possible; (8) did not provide training
                                            15
        Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 16 of 19




to the Purgatory Jail staff about how to recognize a brain injury; and (9) did not send

Crowson somewhere where he could receive adequate medical care for seven days.

       Dr. LaRowe has asked to be exonerated for treating Crowson with Ativan for

symptoms of agitation that did not even exist. Dr. LaRowe has asked to be free of liability

for assuming that Crowson may have been withdrawing from drugs or alcohol without

medical evidence. Dr. LaRowe can not defend a seven-day delay in obtaining adequate

medical for Crowson by asserting that on day five of seven, he prescribed a medication

for symptoms that did not exist. The doctor’s role is not to haphazardly throw medication

at a patient without first making a diagnosis. Over the course of seven days, Dr. Larowe

and the medical system for which he was responsible failed to provide access to adequate

medical care.

       Dr. LaRowe has not offered any reasonable explanation of why it took seven days

to send Crowson to the hospital. That is because there is no reasonable explanation.

The only explanation is that Dr. LaRowe was deliberately indifferent to his role as a

gatekeeper and diagnostician.

       With the benefit of “20/20 hindsight,” Dr. LaRowe can now recognize that Crowson

was suffering from metabolic encephalopathy. (LaRowe Dep at 33.) Had he not been

deliberately indifferent to Crowson’s serious medical need over a seven-day period,

however, Dr. LaRowe would have not required the benefit of hindsight.           And more

importantly, Crowson would not have languished incoherent in a medical cell at Purgatory

Jail for an entire week.

       Had Dr. LaRowe visited Purgatory Jail or sent his physician’s assistant as he was

contractually obligated to do, Dr. LaRowe would have been able to evaluate Crowson and
                                            16
            Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 17 of 19




determine an appropriate course of treatment. Had Dr. LaRowe followed up to ensure

that the CBC blood panel was completed, Dr. LaRowe would have had information about

Crowson’s condition to provide him adequate medical care. Had Dr. LaRowe obtained

more information about Crowson’s condition on June 25th, June 26th, June 27th, June

28th, June 29th or June 30th, he could have sent Crowson to the hospital earlier than

July 1st.

       Dr. LaRowe’s conduct demonstrates a pattern of not caring. He testified that a

patient in Crowson’s condition would be seen by a doctor at least daily in a hospital.

However, Crowson was not seen by a doctor during the entire seven-day period. Dr.

LaRowe’s argument that he was merely negligent is not persuasive. Negligence does

not result in inaction for seven days. When a prison doctor’s inaction over a week results

in a failure to obtain sufficient evidence to make a diagnosis of encephalopathy that is

deliberate indifference.

       Based on the genuinely disputed issues of material fact, the Court should deny Dr.

LaRowe’s motion and allow the case to proceed to trial.

                                        CONCLUSION

       The Court should deny Dr. LaRowe’s Motion for Summary Judgment and Joinder

the Washington County Defendants’ Motion for Summary Judgment because there are

genuine issues of material facts as to Dr. LaRowe’s deliberate indifference. For this

reason, and for the reasons set forth in opposition to the Washington County Defendants’

Motion for Summary Judgment, the Court should allow the case to proceed to trial.




                                           17
 Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 18 of 19




DATED this 2nd day of November, 2018.

                                        SCHRIEVER LAW FIRM


                                        /s/ Ryan J. Schriever
                                        _______________________________
                                        Ryan J. Schriever
                                        Attorneys for Plaintiff




                                 18
        Case 2:15-cv-00880-TC Document 82 Filed 11/02/18 Page 19 of 19




                               CERTIFICATE OF SERVICE
      The undersigned certifies that on the 2nd day of November, 2018 she/he filed the

foregoing MEMORANDUM      IN   OPPOSITION   TO   DEFENDANT JUDD LAROWE'S MOTION   FOR

SUMMARY JUDGMENT using the Court’s electronic filing system that automatically

generated notice to the following:

                Kipp & Christian
                Gary Wight
                10 Exchange Place, 4th Floor
                Salt Lake City, UT 84111
                gwight@kippandchristian.com

                Frank D. Mylar
                2494 Bengal Boulevard
                Salt Lake City, UT 84121
                mylar_law@me.com


                                                  /s/ Ryan J. Schriever
                                                  _____________________________




                                            19
